UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                        )
SAMARK JOSE LÓPEZ BELLO,                )
                                        )
                      Plaintiff,        )
                                        )
       v.                               )    Civil Action No. 21-1727 (RBW)
                                        )
BRADLEY T. SMITH, in his official       )
capacity as Acting Director, Office of  )
Foreign Assets Control, et al.,         )
                                        )
                      Defendants.       )
                                        )

                                 MEMORANDUM OPINION

       The plaintiff, Samark Jose López Bello, brings this civil action against the defendants,

Bradley T. Smith in his official capacity as Acting Director, Office of Foreign Assets Control,

and the United States Department of the Treasury, Office of Foreign Assets Control, challenging

his designation under the Foreign Narcotics Kingpin Designation Act (the “Kingpin Act”) as a

specially designated narcotics trafficker, pursuant to the Administrative Procedure Act (the

“APA”), 5 U.S.C. §§ 551–59, see Amended Complaint (“Am. Compl.”) ¶¶ 126–31, 138–41,

145–47, ECF No. 8, the Fourth Amendment of the United States Constitution, see id. ¶¶ 135–37,

and the Fifth Amendment of the United States Constitution, see id. ¶¶ 132–34, 142–44.

Currently pending before the Court is (1) the Defendants’ Motion to Dismiss or, in the

Alternative, for Summary Judgment (“Defs.’ Mot.” or the “defendants’ motion”), ECF No. 10,

and (2) the Plaintiff’s Cross Motion for Summary Judgment and Opposition to Defendants’

Motion to Dismiss or, in the Alternative, for Summary Judgment (“Pl.’s Mot.” or the “plaintiff’s
motion”), ECF No. 12. Upon careful consideration of the parties’ submissions, 1 the Court

concludes for the following reasons that it must grant in part and deny in part the defendants’

motion and deny as moot the plaintiff’s cross-motion. The defendants’ motion is granted to the

extent that it seeks dismissal pursuant to Rule 12(b)(6) and denied in all other respects.

                                         I.      BACKGROUND

A.      Statutory Background

        In 1999, Congress enacted the Kingpin Act, Pub. L. 106-120, tit. VIII, § 801, 113 Stat.

1626 (codified at 21 U.S.C. §§ 1901–08). The purpose of the Kingpin Act is to:

        provide authority for the identification of, and application of sanctions on a
        worldwide basis to, significant foreign narcotics traffickers, their organizations,
        and the foreign persons who provide support to those significant foreign narcotics
        traffickers and their organizations, whose activities threaten the national security,
        foreign policy, and economy of the United States.

21 U.S.C. § 1902. The Kingpin Act authorizes the President to designate “foreign person[s] that

play[] a significant role in international narcotics trafficking” as “significant foreign narcotics

traffickers.” Id. §§ 1903(b), 1907(7). It also authorizes the Secretary of the Treasury, in

consultation with other Executive Branch officials, to designate as “specially designated

narcotics traffickers” foreign persons they believe to be “materially assisting in, or providing

financial or technological support for or to, or providing goods or services in support of,” or

“owned, controlled, or directed by, or acting for or on behalf of” a significant foreign narcotics

trafficker designated under 21 U.S.C. Section 1903(b). 31 C.F.R. § 598.314(b)(1)–(2); 21 U.S.C.

1
  In addition to the filings already identified, the Court considered the following submissions in rendering its
decision: (1) the Memorandum in Support of Defendants’ Motion to Dismiss or, in the Alternative, for Summary
Judgment (“Defs.’ Mem.”), ECF No. 10-1; (2) the Memorandum of Points and Authorities in Support of Plaintiff’s
Cross Motion for Summary Judgment and Opposition to Defendants’ Motion to Dismiss or, in the Alternative, for
Summary Judgment (“Pl.’s Mem.”), ECF No. 12-1; (3) the Defendants’ Consolidated Opposition to Plaintiff’s
Cross-Motion for Summary Judgment and Reply in Support of Defendants’ Motion to Dismiss or, in the Alternative,
for Summary Judgment (“Defs.’ Opp’n”), ECF No. 13; and (4) the Plaintiff’s Reply Memorandum in Support of
[its] Cross-Motion for Summary Judgment (“Pl.’s Reply”), ECF No. 15.




                                                       2
§§ 1904(b)(2)–(3). The Secretary of the Treasury may also designate as “specially designated

narcotics traffickers” foreign persons whom he or she believes “play a significant role” in

international narcotics trafficking. 31 C.F.R. § 598.314(b)(3) (2021); 21 U.S.C. § 1904(b)(4). A

“specially designated narcotics trafficker” designation by the Secretary of the Treasury or the

Office of Foreign Assets Control (the “OFAC”) pursuant to Section 1904(b) is a different

designation than that made by the President under § 1903(b). See 31 C.F.R. § 598.314 (2021).

The Secretary of the Treasury may delegate this authority to designate foreign persons as

“specially designated narcotics traffickers” to the OFAC. See 31 C.F.R. § 598.803.

       The names of specially designated narcotics traffickers are published by the OFAC in the

Federal Register and on the OFAC’s Specially Designated Nationals and Blocked Persons List.

See 31 C.F.R. § 598.314 n.1. Moreover, as a consequence of being designated, the OFAC may

block a foreign designated person’s property or interests in property. See 21 U.S.C. § 1904(b).

Designated persons may “seek administrative reconsideration of [their] designation . . . or assert

that the circumstances resulting in [their designation] no longer apply” and thus request that the

OFAC “rescind[] [the designation] pursuant to . . . administrative procedures.” See 31 C.F.R. §

501.807 (2021).

B.     Factual Background

       The plaintiff, Samark Jose López Bello, “is and was at all times relevant [to this

litigation] a citizen of Venezuela and Italy.” Am. Compl. ¶ 11. On February 13, 2017, the

OFAC designated the plaintiff as a “specially designated narcotics trafficker” under the Kingpin

Act for providing “material assistance, financial support, or goods and services in support of” the

international narcotics trafficking activities of another specially designated narcotics trafficker,

Tareck Zaidan El Aissami. Id. ¶ 2. “[A]t the time of the designation,” El Aissami was “the Vice




                                                  3
President of the Government of Venezuela.” Id. The OFAC designated El Aissami

“simultaneous with, and as part of the same designation action targeting, [the plaintiff].” Id. ¶ 4;

see id. ¶ 21 (stating that El Aissami was designated on February 13, 2017). At the time of his

designation, the plaintiff held two United States (“U.S.”) visas—an L1 (‘temporary worker’) visa

and a B1/B2 (‘business or tourism visitor’) visa—” and “resided . . . [in] Coral Gables,

F[lorida].” Id. ¶ 120. “[The plaintiff] was physically present in the United States pursuant to

these U.S. visas approximately a week before his designation[.]” Id. At that time, the plaintiff’s

“wife was also [a U.S.] resident under a ‘temporary worker’ visa.” Id. ¶ 121. They have four

children, “[t]wo of [whom] are U.S. citizens[,] . . . [and] three of [them] were studying in the

United States” prior to the plaintiff’s designation. Id. “Simultaneous with [the plaintiff]’s

designation,” the OFAC blocked various property owned by the plaintiff, including “U.S.

companies alleged to be owned or controlled by [the plaintiff], a U.S.-registered aircraft in which

[the plaintiff] allegedly retained an interest, and several U.S.-based real properties and other U.S.

assets—including vessels and automobiles—in which [the plaintiff] exercised ownership or

control.” Id. ¶ 23; see id. ¶¶ 23–26, 86.

        On March 8, 2019, the United States Attorney’s Office for the Southern District of New

York charged the plaintiff with violations of the Kingpin Act. See id. ¶ 82. According to the

superseding indictment, issued in March 2020, “[the plaintiff] worked with U.S. citizens and

visa-holders to obtain travel services, including private jet charters[,]” in violation of “the

Kingpin Act’s prohibition on U.S. persons engaging in transactions with or providing services to

[the plaintiff].” Id. ¶ 83.

        On March 9, 2017, pursuant to the Kingpin Act, “[the plaintiff] requested the full

administrative record underlying his designation and the blocking of his properties.” Id. ¶ 27.




                                                   4
On April 12, 2017, the OFAC responded by providing the plaintiff with the portions of the

administrative record regarding the blocking of one of his South Florida properties and

indicating that the remaining information regarding his designation “remained in processing and

would be provided to him as soon as it was cleared for release.” Id. ¶ 28. On May 22, 2017, the

OFAC sent to the plaintiff additional portions of “the administrative record related to [his]

designation and that of his companies, including certain U.S.-based companies; his U.S.-

registered aircraft; and other real estate and assets in the United States.” Id. ¶ 32. The portions

of the administrative record that was sent on May 22, 2017, included an evidentiary

memorandum containing information that, according to the OFAC, “provide[d] reason to believe

that [the plaintiff] is a foreign person who is materially assisting in, or providing financial or

technological support for or to, or providing goods or services in support of . . . El Aissami[.]”

Id. ¶ 33. “This conclusion, according to [the] OFAC, provide[d] the grounds to determine that

[the plaintiff] ‘meets the criteria for designation as a[] [specially designated narcotics

trafficker.]’” Id. Much of the record was redacted, see, e.g., id. ¶ 36, and the only “unredacted

paragraph state[d] that, ‘[a]ccording to a July 2013 article in the Venezuelan online newspaper,

Reportero 24, [López Bello] is “linked as [a] front m[a]n” for EL AISSAMI. The article asserts

that [López Bello] has an estimated net worth of $1 billion.’” Id. ¶ 37 (all but the first alteration

in original).

        On July 18, 2017, the OFAC provided the plaintiff with “additional unclassified, non-

privileged, or otherwise releasable information from the administrative record.” Id. ¶ 74. The

summaries explain the bases for the plaintiff’s designation. See, e.g., id. ¶¶ 75–80 (providing

information that the plaintiff “is the ‘frontman’ for [ ] El Aissami,” that he is “in charge of

laundering drug proceeds . . . and organizing the air and maritime cocaine routes to transport




                                                   5
cocaine[,]” that El Aissami used the plaintiff to purchase certain assets like news outlets, and that

the plaintiff is El Aissami’s front man, “money manager” and “money launderer” (internal

quotation marks omitted)). On November 3, 2021, the OFAC provided the plaintiff with nine

additional pages from the administrative record that were approved for release. See Defs.’ Mem.

at 8.

C.      Procedural History

        The plaintiff filed his Complaint on June 29, 2021, see Complaint (“Compl.”) at 1, ECF

No. 1, and filed his Amended Complaint on October 4, 2021, see Am. Compl. at 1. The

defendants filed their motion to dismiss, or in the alternative, for summary judgment, on

November 3, 2021. See Defs.’ Mot. at 1. The plaintiff filed his opposition and cross-motion on

December 3, 2021. See Pl.’s Mot. at 1. On January 7, 2022, the defendants filed their

consolidated opposition to the plaintiff’s motion and reply in support of their own motion. See

Defs.’ Opp’n at 1. Finally, the plaintiff filed his reply in support of his motion on February 6,

2022. See Pl.’s Reply at 1.

                                II.     STANDARD OF REVIEW

A.      Motion to Dismiss Pursuant to Rule 12(b)(6)

        A Rule 12(b)(6) motion tests whether a complaint “state[s] a claim upon which relief can

be granted[.]” Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss [under Rule 12(b)(6)], a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the plaintiff pleads

factual content that allows the court to draw [a] reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).




                                                  6
       In evaluating a motion to dismiss under Rule 12(b)(6), “the Court must construe the

complaint in favor of the plaintiff, who must be granted the benefit of all inferences that can be

derived from the facts alleged.” Hettinga v. United States, 677 F.3d 471, 476 (D.C. Cir. 2012)

(internal quotation marks omitted). While the Court must “assume [the] veracity” of any “well-

pleaded factual allegations” in a complaint, conclusory allegations “are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. Thus, “[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Id. at 678 (citing

Twombly, 550 U.S. at 555). Also, the Court need not “accept legal conclusions cast as factual

allegations[,]” or “inferences drawn by [the] plaintiff if those inferences are not supported by the

facts set out in the complaint[.]” Hettinga, 677 F.3d at 476. The Court “may consider only the

facts alleged in the complaint, any documents either attached to or incorporated in the

complaint[,] and matters of which [the Court] may take judicial notice” when ruling on a Rule

12(b)(6) motion. Equal Emp. Opportunity Comn’n v. St. Francis Xavier Parochial Sch., 117

F.3d 621, 624 (D.C. Cir. 1997).

B.     Federal Rule of Civil Procedure 12(d)

       Federal Rule of Civil Procedure 12(d) provides that

       if, on a motion under Rule 12(b)(6) . . . , matters outside the pleadings are
       presented to and not excluded by the court, the motion must be treated as one for
       summary judgment under Rule 56. All parties must be given a reasonable
       opportunity to present all the material that is pertinent to the motion.

Fed. R. Civ. P. 12(d). “The decision to convert a motion to dismiss into a motion for summary

judgment . . . is committed to the sound discretion of the trial court.” Flynn v. Tiede-Zoeller,

Inc., 412 F. Supp. 2d 46, 50 (D.D.C. 2006). Furthermore, “[w]hen the defendant expressly

moves for summary judgment in the alternative to a motion to dismiss before discovery has been

conducted, and relies upon extra-pleading material, to which the plaintiff has an opportunity to



                                                 7
respond, the Court need not issue separate prior notice of the conversion.” Proctor v. District of

Columbia, 74 F. Supp. 3d 436, 448 (D.D.C. 2014). However, in the context of a motion to

dismiss, or in the alternative, for summary judgment, the Court may decline to convert the

motion to one for summary judgment, even where a party has included extra-pleading material,

so long as “the record reflects that it considered only the items listed in Rule 12(b)(6).” Ruffin v.

Gray, 443 F. App’x 562, 563 (D.C. Cir. 2011) (noting that the district court need not have

“expressly exclude[d] the [extra-pleading] attachments[,]” so long as it specifies that it did not

consider them (emphasis in original)). “If extra-pleading evidence is comprehensive and will

enable a rational determination of a summary judgment motion, a district court will be more

likely to convert the motion to one for summary judgment, but when it is scanty, incomplete, or

inconclusive, the district court is more likely to decline to convert to summary judgment[.]”

Proctor, 74 F. Supp. 2d at 448 (internal quotation marks omitted). 2

                                                III.     ANALYSIS

         The defendants contend that: (1) the plaintiff’s arguments regarding his claim under the

APA “do nothing to undermine the reasonableness of the agency’s decision, which is fully

supported by the administrative record[,]” Defs.’ Mem. at 2; (2) regarding the plaintiff’s Fifth

2
  The Court will not convert the defendants’ motion to dismiss to one for summary judgment. See Defs.’ Mem. at 3
(requesting that the Court “dismiss [the p]laintiff’s claims or, in the alternative, grant summary judgment in favor of
[the d]efendants”); id. at 11 (summarizing the effect of Rule 12(d)). The only extra-pleading material submitted by
either party is an affidavit attached to the defendants’ reply. See Defs.’ Opp’n, Exhibit (“Ex.”) A (Declaration of
Ripley Quinby (“Quinby Decl.”)), ECF No. 13-1. The Court declines to do so because the extra-pleading material is
“scanty[,]” Proctor, 74 F. Supp. 3d at 448, and the Court can adequately address this matter by resolving the
defendants’ motion to dismiss, and therefore finds it inappropriate to convert the motion to one for summary
judgment, see Flynn, 412 F. Supp. 2d at 51 (declining to convert a motion to dismiss where “such treatment would
be premature” because “conversion . . . would do little to resolve the issues presented”). Accordingly, in reaching
its decision regarding the defendants’ motion to dismiss, the Court has only considered factual allegations to the
extent that they are contained “in the complaint, documents attached to or incorporated by reference in the
complaint, and matters subject to judicial notice.” Ruffin, 443 F. App’x at 563 (affirming the district courts decision
not to convert a motion to dismiss because “[a]lthough the court did not expressly exclude the attachments to both
[parties’ briefs], the record reflects that it considered only the items listed in Rule 12(b)(6)”). Furthermore, in light
of the Court’s decision not to convert the defendants’ motion to dismiss, the Court will deny as moot the plaintiff’s
cross-motion for summary judgment.



                                                           8
Amendment claim, “[a]s a foreign national without substantial contacts with the United States,

[ ] [the p]laintiff cannot assert any constitutional due process rights[, a]nd even if he were able to

do so, OFAC’s decision in no way deprived [him] of any such rights[,]” id.; (3) regarding the

plaintiff’s Fourth Amendment claim, he “incorrectly alleges that the blocking order issued by

OFAC effectuated an unlawful seizure[,]” id.; and (4) “whether viewed through the lens of the

Constitution or the APA, the information disclosed to [the p]laintiff . . . more than adequately

apprised [the p]laintiff of the basis for OFAC’s action[,]” id. at 3. In response, the plaintiff

argues that: (1) “[the d]efendants’ [d]esignation of [the p]laintiff [c]onstitutes [a]rbitrary and

[c]apricious [a]gency [a]ction in [v]iolation of the APA[,]” Pl.’s Mem. at 11; (2) “[the

d]efendants [v]iolated the APA by [e]xceeding the [s]cope of [i]ts [a]uthority [u]nder the

Kingpin Act [w]hen [d]esignating [the p]laintiff [as a specially designated narcotics trafficker,]”

id. at 17; (3) “[the d]efendants [v]iolated [the p]laintiff’s Fifth Amendment [d]ue [p]rocess

[r]ight[,]” id. at 24; and (4) “OFAC’s [b]locking [a]ction [c]onstitutes an [u]nreasonable [s]eizure

of [the p]laintiff’s [p]roperty [i]n [v]iolation of the Fourth Amendment[,]” id. at 40.

        The Court will first address the arguments advanced by the parties regarding the

plaintiff’s APA claims. Next, the Court will address the plaintiff’s Constitutional claims brought

pursuant to the Fourth and Fifth Amendments, including the threshold issue regarding whether

the plaintiff can assert rights under the United States Constitution.

A.      The Plaintiff’s APA Claims

     1. Whether OFAC’s Designation of the Plaintiff as a Specially Designated Narcotics
        Trafficker Was Arbitrary and Capricious under the APA

        In reaching its decision to designate the plaintiff as a specially designated narcotics

trafficker, the OFAC relied on sensitive information that could not be made available to the

plaintiff. However, the defendants argue that the “unclassified and non-privileged portions of



                                                  9
the administrative record alone provide[d] a rational basis” for designating the plaintiff. Defs.’

Mem. at 3, 13. In his motion, the plaintiff raises two arguments regarding his APA claims. First,

he argues that the defendants’ reliance on a Venezuelan news article “without any effort to

corroborate” the information therein constitutes arbitrary and capricious agency action. Pl.’s

Mem. at 13–14. Second, the plaintiff argues that the evidence in the administrative record that

the OFAC used “cannot support a legal determination that [the p]laintiff met criteria for

designation.” Id. at 13. Addressing these arguments in turn, the Court concludes for the

following reasons that the agency’s reliance on the evidence and facts made available to it was

not unlawful agency action and its ultimate decision based on that evidence was not arbitrary and

capricious.

       When a court reviews agency action, the action must be overturned if it was “‘arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law,’ or if it failed to meet

statutory, procedural, or constitutional requirements.” Citizens to Preserve Overton Park, Inc. v.

Volpe, 401 U.S. 402, 414 (1971) (quoting 5 U.S.C. § 706(2)). Under the “arbitrary and

capricious” standard of review, the court’s scope of review is “narrow and a court is not to

substitute its judgment for that of the agency.” Motor Vehicle Mfrs. Ass’n v. State Farm Mut.

Auto. Ins. Co., 463 U.S. 29, 43 (1983). In rendering its decision, an agency must “examine the

relevant data and articulate a satisfactory explanation for its action including a ‘rational

connection between the facts found and the choice made.’” Id.; see also Fulmen Co. v. Off. of

Foreign Assets Control, 547 F. Supp. 3d 13, 23 (D.D.C. 2020). As to the OFAC’s decisions to

designate foreign nationals as specially designated narcotics trafficker, its decisions are evaluated

pursuant to the APA’s highly deferential standard of review, see Islamic Am. Relief Agency v.

Gonzales, 477 F.3d 728, 732 (D.C. Cir. 2007), and from this perspective a plaintiff must show




                                                  10
that “the rationale behind his original designation was never true or is no longer true[,]” Joumaa

v. Mnuchin, 798 F. App’x 667, 668 (D.C. Cir. 2020) (internal quotation marks omitted). On the

other hand, the OFAC “is not required to provide concrete evidence” supporting its decision in

order to defeat a plaintiff’s APA claims, but “can instead base its decision on informed

judgment.” Hejeij v. Gacki, No. 19-cv-1921 (TFH), 2020 WL 5545555, at *5 (D.D.C. Sept. 16,

2020).

         An already deferential review is made even more deferential to the agency’s decisions in

matters, as here, concerning matters of foreign policy and national security. See Islamic Am.

Relief Agency, 477 F.3d at 734 (“[O]ur review––in an area at the intersection of national

security, foreign policy, and administrative law––is extremely deferential.”); Zevallos v. Obama,

10 F. Supp. 3d 111, 119 (D.D.C. 2014) (“[T]he D.C. Circuit has suggested that an even more

deferential review applies when matters of foreign policy and national security are concerned”).

Furthermore, courts “owe a substantial measure of deference to the political branches in matters

of foreign policy, including cases involving blocking orders[.]” Zarmach Oil Servs., Inc. v.

United States Dep’t of the Treasury, 750 F. Supp. 2d 150, 155 (D.D.C. 2010) (internal quotation

marks omitted).

         As already noted, the plaintiff first argues that the defendants’ “reliance on news

reporting from Venezuelan online publications” constituted “arbitrary and capricious agency

action” because there was no “effort to corroborate the allegations” contained in them. Pl.’s

Mem. at 13–14; see also Am. Compl. ¶ 37. However, this Court and the D.C. Circuit have made

clear that in designation cases such as this one, evidence is evaluated by considering “the

evidence in the record as a whole[,]” rather than singling out one piece of evidence and

considering its individual sufficiency. See infra Section III.B.2.c; Kadi v. Geithner, 42 F. Supp.




                                                  11
3d. 1, 17, 23 (D.D.C. 2012) (noting that the Court makes its findings by viewing all the evidence

as a whole). It is enough that the evidence when “viewed as a whole” provides a sufficient basis

to understand the OFAC’s decision. Zevallos, 10 F. Supp. 3d at 120 (finding that newspaper

articles combined with other forms of evidence provided sufficient evidence for the OFAC to

arrive at the conclusion that the plaintiff played “a significant role in international narcotics

trafficking” and warranted designation). Here, the OFAC, when deciding to designate the

plaintiff, did not rely solely on the Venezuelan newspaper article as evidence that the plaintiff

should be designated, but rather used it in combination with other evidence compiled during the

OFAC’s “multi-year investigation[,]” Defs.’ Mem. at 6, 14–15 (describing the evidence

considered in the agency’s ultimate decision to designate the plaintiff). Therefore, according the

heightened deference required for agency decisions in matters of foreign policy, see Zarmach Oil

Servs., Inc., 750 F. Supp. 2d at 155, the Court concludes that consideration of the media reports,

regardless of their independent level of credibility and considered in combination with the other

evidence relied on by the OFAC, belies the plaintiff’s claim that the agency’s decision to

designate him as a specially designated narcotics trafficker was arbitrary and capricious under

the APA, see id. at 154 (“When a district court reviews agency action under the APA, as is the

case here, the court may reverse the agency action only if it is arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law.” (internal quotation marks omitted)).

       Second, the plaintiff argues that the evidence provided to him by the OFAC “lack[s] an

apparent nexus” to El Aissami and his trafficking activities. Pl.’s Mem. at 14. In response, that

defendants argue that §§ 1904(b)(2) and 1904(b)(3) of the Kingpin Act do not require the OFAC

“establish some nexus” between the plaintiff’s activities and El Aissami’s trafficking of narcotics

“in order to designate the plaintiff as a [specially designated narcotics trafficker.]” Defs.’ Mem.




                                                  12
at 16–17. Indeed, the Kingpin Act only requires that a person be found to be “materially

assisting in, or providing financial or technological support for or to, or providing goods or

services in support of[;]” “owned, controlled, or directed by, or acting for or on behalf of[;]” or

“playing a significant role in” the international narcotics trafficking activities of an international

narcotics trafficker. 21 U.S.C. §§ 1904(b)(2)–(4); 31 C.F.R. § 598.314; see Defs.’ Mem. at 16–

17. There is no specific amount of “material assistance” or “support” a person must have

provided to a major foreign narcotics trafficker in order to trigger the sanctions provided in the

Kingpin Act, nor is there a specific quantum of evidence required. 21 U.S.C. §§ 1904(b)(2)–(4).

Therefore, all that is required for the OFAC’s designation decision not to be considered arbitrary

and capricious under the APA is a determination that the OFAC “examine[d] the relevant data

and articulate[d] a satisfactory explanation for its action including a rational connection between

the facts found and the choice made[,]” Alpharma, Inc. v. Leavitt, 460 F.3d 1, 6 (D.C. Cir. 2006)

(internal quotation marks omitted); see Joumaa, 798 F. App’x at 668 (“While [the] OFAC did

not link every instance of money laundering to the drug trade, nothing in the Kingpin Act

requires it to do so.”).

        Thus, the plaintiff was reasonably designated based on his “close involvement” with El

Aissami because the OFAC established a “rational connection between the facts found[,]”

Alpharma, Inc., 460 F.3d at 6, and that conclusion. See Kadi, 42 F. Supp. 3d at 18 (confirming

the OFAC’s finding that the plaintiff was supporting already-designated terrorists and that, based

on its review of both classified and unclassified records, there was sufficient factual information

to connect the plaintiff to a terrorist organization). The content of the unclassified summaries

provided by the OFAC, see Am. Compl. ¶¶ 74–81, supports its conclusion that the plaintiff

provided material assistance to El Aissami, a designated narcotics trafficker. See Defs.’ Mem. at




                                                  13
16 (arguing that the OFAC’s “unclassified and non-privileged summaries” were sufficient to

establish a basis for its designation of the plaintiff because they were “distilled from protected

information, and additional disclosure was not possible given the national security and law

enforcement interests at stake[,]” and “[c]ourts have upheld designations based on similar

findings by [the] OFAC”); Kadi, 42 F. Supp. 3d at 18 (finding that the plaintiff had “close

involvement in the financing of terrorist activities and support of” designated global terrorists

and where “[e]vidence in the unclassified record indicates that [the plaintiff] was integrally

involved in running [the terrorist organization] . . . [and] in providing financial support for

terrorists”). For example, the evidence examined by the OFAC indicated that the plaintiff “is the

frontman for [ ] El Aissami[,]” Am. Compl. ¶ 76 (internal quotation marks omitted); “is in

charge of laundering drug proceeds . . . and organizing the air and maritime cocaine routes to

transport cocaine to the Middle East and Asia[,]” id. ¶ 77 (internal quotation marks omitted);

“was used by El Aissami to purchase news outlets in Venezuela . . . in order to influence public

opinion in Venezuela[,]” id. ¶ 78 (internal quotation marks omitted); “is identified as the

‘business representative,’ ‘money manager,’ and ‘money launderer’ for El Aissami[,]” id. ¶ 79

(internal quotation marks omitted); and “handles financial matters for El Aissami[,]” id. ¶ 80

(internal quotation marks omitted). The OFAC has authority to make lawful decisions to

designate a foreign national when the evidence is sufficient to show that the foreign national is in

some way assisting or supporting another designated foreign national. See Kadi, 42 F. Supp. 3d

at 18. And accordingly, the Court concludes that, viewing the evidence of the plaintiff’s

relationship to El Aissami as his “frontman[,]” Am. Compl. ¶ 76, and “money manager[,]” id. ¶

79, coupled with the plaintiff’s association with El Aissami as a whole, see id. ¶¶ 75–80

(describing the OFAC’s summaries of the plaintiff’s involvement with and assistance of El




                                                 14
Aissami), establishes that the OFAC has “examine[d] the relevant data and articulate[d] . . . a

rational connection between the facts found and the choice” to designate the plaintiff as a

specially designated narcotics trafficker, Alpharma, Inc., 460 F.3d at 6, namely, that the plaintiff

was materially assisting or providing support to El Aissami in drug trafficking activities, see,

e.g., Am. Compl. ¶¶ 75–80. See 21 U.S.C. § 1904(b)(2)–(3); 31 C.F.R. § 598.314. Therefore,

the Court concludes that the OFAC’s determination of the plaintiff’s involvement in trafficking

activities based on the entirety of the evidence before it was not arbitrary and capricious. See

Zarmach Oil Servs., Inc., 750 F. Supp. 2d at 154.

   2. Whether the Defendants’ Simultaneous Designation of El Aissami and the Plaintiff
      Under the Kingpin Act Constituted Arbitrary and Capricious Agency Action

       The plaintiff next contends that the “simultaneous designation of El Aissami and [the

p]laintiff as a derivative designee of El Aissami’s designation constitute[d] arbitrary and

capricious agency action” and exceeded the OFAC’s statutory authority. Pl.’s Mem. at 13. He

further argues that because he and El Aissami were designated on the same day, El Aissami was

not yet a designated person under the Kingpin Act resulting in “[the p]laintiff [being] designated

by [the] OFAC on the basis of alleged conduct that was not sanctionable by the plain language of

the Kingpin Act.” Id. at 19. The defendants respond that the OFAC’s decision to designate El

Aissami and the plaintiff on the same day “accords with the requirements of the Kingpin Act and

the APA[,]” Defs.’ Mem. at 22, and the Kingpin Act “impose[s] no [ ] requirement[,]” id. at 21,

that El Aissami had to be designated before the plaintiff as a prerequisite for the plaintiff’s

conduct being sanctionable.

       “In addressing a question of statutory interpretation, [a court must] begin with the text.”

City of Clarksville, Tennessee v. Fed. Energy Regulatory Comm’n, 888 F.3d 477, 482 (D.C. Cir.

2018). Moreover, “[t]he preeminent canon of statutory interpretation requires [the Court] to



                                                 15
presume that [the] legislature says in a statute what it means and means in a statute what it says

there.” Janko v. Gates, 741 F.3d 136, 139–40 (D.C. Cir. 2014) (internal quotation marks

omitted). In reviewing an agency’s interpretation of a statute that it administers, the two-step

framework set forth in Chevron U.S.A. Inc. v. Nat. Res. Def. Council, 467 U.S. 837 (1984),

applies. See Mt. Royal Joint Venture v. Kempthorne, 477 F.3d 745, 754 (D.C. Cir. 2007).

Pursuant to Chevron step one, “if the intent of Congress is clear, the reviewing court must give

effect to that unambiguously expressed intent.” Animal Legal Def. Fund v. Perdue, 872 F.3d

602, 610 (D.C. Cir. 2017). If Congress is silent on the issue, the Court “must proceed to

Chevron step two to determine whether the interpretation proffered by the agency is ‘based on a

permissible construction of the statute.’” Am. Fed. Of Gov’t Emps., AFL-CIO, Local 3669 v.

Shinseki, 821 F. Supp. 2d 337, 345 (D.D.C. 2011) (quoting Chevron, 467 U.S. at 843). At this

second step, the Court must defer to agency interpretations that are not defective or arbitrary and

capricious. See id.

       In making the argument that Congress wrote the Kingpin Act to “requir[e] prior

designation[s] before imposing sanctions on persons providing support and services to

significant foreign narcotics traffickers[,]” Pl.’s Mem. at 20, the plaintiff essentially reads a

temporal requirement into the plain language of the Kingpin Act, see id. at 21, when in fact,

there is no statutory requirement that a narcotics trafficker must be designated before any of his

supporters, rather than as part of a related designation. See 21 U.S.C. § 1904(b)(2) (requiring

that the specially designated narcotics trafficker pursuant to this section be assisting or

supporting “a significant foreign narcotics trafficker so identified [by the President] . . . or

foreign persons designated by the Secretary of the Treasury pursuant to this subsection”). Thus,

the plain language of the Kingpin Act does not require that El Aissami must have been




                                                  16
designated before the OFAC could designate the plaintiff, and therefore the Court concludes that

the OFAC’s designation was not arbitrary and capricious. 3

         As part of his argument that the Kingpin Act does not allow for simultaneous

designation, the plaintiff also contends that because he and El Aissami were designated

simultaneously, there was no sanctionable conduct by the plaintiff at the time of his designation.

See Pl.’s Mem. at 13, 19–20. However, members of this Court and the D.C. Circuit have already

rejected the argument that persons cannot be designated based on conduct predating other related

designations. See Holy Land Found. for Relief & Dev. v. Ashcroft, 333 F.3d 156, 162 (D.C. Cir.

2003) (rejecting the plaintiff’s argument that the Treasury’s designation was arbitrary and

capricious when it relied on information that predated the designation of Hamas as a terrorist

organization because there was no evidence that showed that the ties between the plaintiff and

Hamas had been severed); Kadi, 42 F. Supp. 3d at 18–20 (determining that the OFAC could

conclude that Kadi provided financial support to terrorists despite the fact that those terrorists

had not been designated at the time of Kadi’s provision of support). Generally, the use of such

evidence to support designation decisions is permissible when the relationship between the

plaintiff and the person or organization it is linked to has not been “severed.” Joumaa, 798 F.

App’x at 669 (holding that the OFAC properly considered “evidence of [the plaintiff]’s past

illicit business relationships” because there was no evidence that those relationships had been

severed at the time of the plaintiff’s designation); Islamic Am. Relief Agency, 477 F.3d at 734

3
  Moreover, even if the plain language of the statute was ambiguous, the Court must defer to the OFAC’s
interpretation under Chevron, e.g., a reasonable procedural interpretation that is not arbitrary or capricious. See Am.
Fed. Of Gov’t Emps., 821 F. Supp. 2d at 345. Throughout the Kingpin Act’s existence, the OFAC has routinely
designated multiple people or entities simultaneously. See, e.g., Kadi, 42 F. Supp. 3d at 20 (“[Chariq] Ayadi was
designated a [specially designated global terrorist] on October 12, 2001 – the same day as [the plaintiff].”); Fares v.
Smith, 249 F. Supp. 3d 115, 119 (D.D.C. 2017) (explaining that the OFAC designated multiple people and an entity
simultaneously on May 5, 2016); Strait Shipbrokers Pte. Ltd. v. Blinken, 560 F. Supp. 3d 81, 88 (D.D.C. 2021)
(noting that the OFAC designated a company and the managing director of that company simultaneously on October
29, 2020).



                                                          17
(“A[ person or] entity’s ‘genesis and history’ may properly be considered by [the] OFAC in

making the designation or blocking, at least where the ties have not been severed.”). Here, El

Aissami was a designated foreign narcotics trafficker, and the plaintiff cites no evidence that

even raises a question of fact regarding whether the plaintiff and El Aissami were not still

working together at the time of their designations. See generally Pl.’s Mem. at 12–14.

Therefore, the Court concludes that the OFAC’s use of evidence of the plaintiff’s continued

relationship with El Aissami to designate the plaintiff was not arbitrary and capricious, even if

the events used as evidence predated their date of designation.

       Accordingly, for the foregoing reasons, the Court concludes that the OFAC’s decision to

designate the plaintiff as a specially designated narcotics trafficker was within the scope of its

authority as an agency and was not arbitrary and capricious. See Zarmach Oil Servs., Inc., 750

F. Supp. 2d at 154. The Court must therefore grant the defendants’ motion to dismiss as to the

plaintiff’s APA claims.

B.     The Plaintiff’s Constitutional Claims

       The Court next turns to the plaintiff’s Constitutional claims. Regarding the plaintiff’s

Fifth Amendment claim, he first argues that the OFAC’s designation violated his Fifth

Amendment due process right “by failing to provide him fair notice of conduct that would

subject him to sanctions under the Kingpin Act[,]” id. at 25, specifically, that the “simultaneous

designation of El Aissami and [the plaintiff] violated his due process rights . . . by failing to

provide fair notice of conduct that was sanctionable under the Kingpin Act[,]” id. at 32. Second,

the plaintiff argues that the OFAC violated his Fifth Amendment rights by “failing to provide

him with adequate notice of the reasons for his designation under the Kingpin Act.” Id. at 34. In

response, the defendants argue that: (1) a “pre-deprivation notice is not required in the context of




                                                  18
[the] OFAC’s sanctions actions,” Defs.’ Mem. at 25, and the Kingpin Act and the OFAC

“unambiguously set forth the relevant standard of conduct that can result in [the] designation,”

id. at 26; and (2) the evidence provided to the plaintiff “more than satisfies due process” because

it apprises him “of the government’s view regarding the basis for his designation,” allowing him

to meaningfully challenge his designation using the procedures provided to him by the Kingpin

Act, id. at 41 (alterations omitted).

        Regarding the plaintiff’s Fourth Amendment claim, he argues that the OFAC violated his

Fourth Amendment rights because the blocking of his United States property “effect[uated] a

seizure of [the p]laintiff’s property[.]” Pl.’s Mem. at 41. In response, the defendants argue that

the plaintiff cannot establish that the OFAC’s blocking of his property “constitute[d] an unlawful

seizure of” the plaintiff’s property. Defs.’ Mem. at 32. Further, the defendants argue that

“[e]ven if [the] OFAC’s [d]ecision [to block the plaintiff’s property did] [c]onstitute[] [a]

[s]eizure, [i]t [w]as [r]easonable[.]” Id. at 35.

        Furthermore, as a threshold matter, the defendants argue that the plaintiff cannot assert

constitutional rights as a foreign national “without substantial contacts with the United States[.]”

Id. at 2, 22. By contrast, the plaintiff argues that he “meets the threshold by which non-citizens

develop substantial contacts” in the United States, affording him constitutional protection despite

being a foreign national. Pl.’s Mem. at 28. Because this question must be addressed before the

Court can assess whether a constitutional violation occurred, the Court will first consider

whether the plaintiff can assert constitutional rights violations, before turning to the plaintiff’s

Fifth and Fourth Amendment challenges.

    1. Whether the Plaintiff May Assert Constitutional Rights Violations

        The defendants first argue that the plaintiff cannot assert constitutional rights violations

because he is a “foreign person without substantial contacts with the United States[.]” Defs.’


                                                    19
Mem. at 2, 22, 30. In response, the plaintiff argues that “there can be no question that [he] meets

the threshold by which non-citizens develop substantial contacts to the United States deserving

of constitutional protection.” Pl.’s Mem. at 28.

       “The Supreme Court has long held that non-resident aliens who have insufficient contacts

with the United States are not entitled to Fifth Amendment protections[,]” Jifry v. Fed. Aviation

Admin., 370 F.3d 1174, 1182 (D.C. Cir. 2004), and “non[-]resident aliens . . . [are] not among

‘the people’ protected by the Fourth Amendment,” Rasul v. Myers, 563 F.3d 527, 533 (D.C. Cir.

2009) (citing United States v. Verdugo-Urquidez, 494 U.S. 259, 271 (1990)). “Aliens who have

‘come within the territory of the United States and developed substantial connections with this

country,’ by contrast are entitled to constitutional protections.” Al-Aqeel v. Paulson, 568 F.

Supp. 2d 64, 69 (D.D.C. 2008) (quoting Nat’l Council of Resistance of Iran v. Dep’t of State,

251 F.3d 192, 201 (D.C. Cir. 2001)). Non-citizens may also be able to assert constitutional

rights when they have accepted “some societal obligations” in the United States. Jifry, 370 F.3d

at 1182–83.

       This Circuit “has no test to determine what degree of connection to the United States

counts as ‘substantial.’” Bazzi v. Gacki, 468 F. Supp. 3d 70, 77 (D.D.C. 2020). It is clear,

however, that “‘[a] foreign entity without property or presence in this country has no

constitutional rights, under the due process clause or otherwise.’” People’s Mojahedin Org. of

Iran v. United States Dep’t of State, 182 F.3d 17, 22 (D.C. Cir. 1999) (emphasis added); see also

Fulmen Co., 547 F. Supp. 3d at 21 (holding that the plaintiff could not assert a constitutional

claim because it admittedly had no connections to any person or entity in the United States)

Bazzi, 468 F. Supp. 3d at 77 (applying this standard to a person, not an “entity”). However, no

case in this Circuit has set a bar for what level of connection to the United States qualifies as




                                                   20
“substantial,” Bazzi, 468 F. Supp. 3d at 77, suggesting rather that this question requires a fact-

based assessment. See, e.g., Nat’l Council of Resistance of Iran, 251 F.3d at 201 (reviewing the

record as a whole to find that two Iranian organizations could bring a due process challenge

because they had an “overt presence within the National Press Building” in Washington, D.C.,

and an interest in a small bank account). Moreover, “[t]he D.C. Circuit has also held within the

context of an OFAC sanctions case[,] that presence in the United States or substantial property

interests are necessary to warrant [the assertion of] due process rights.” Hejeij, 2020 WL

5545555, at *7. A plaintiff’s “failure to identify [ ] example[s]” of specific property interests

“permits the Court to find no substantial connections exist to warrant due process protections.”

Id. (holding that the plaintiff could not assert constitutional rights because, although he asserted

that the OFAC had blocked his United States properties, he “offer[ed] no specific examples of

property or other interests [of his] located within the United States”).

        Here, the plaintiff has established the requisite “substantial connections” necessary to

assert constitutional claims, despite the fact that he is not a United States citizen. See Pl.’s Mem.

at 29; Pl.’s Reply at 11. Several factors advanced by the plaintiff support this position. For

example, the plaintiff asserts that at the time of his designation, “[he] held two U.S. visas[,] . . .

maintained a residence in the United States[,] and owned and operated multiple companies in the

United States.” Am. Compl. ¶ 11; see Defs.’ Mem. at 24 (conceding the fact that the plaintiff

owns property in the United States). The plaintiff also claims that he has property interests in

several United States properties blocked by the OFAC as a result of the designation, including

“U.S. companies alleged to be owned or controlled by [him], a U.S.-registered aircraft in which

[he] allegedly retained an interest, and several U.S.-based real properties and other U.S. assets—

including vessels and automobiles—in which [he] exercised ownership or control.” Am. Compl.




                                                  21
¶ 23; see id. ¶¶ 17, 25–26, 86; cf. Hejeij, 2020 WL 5545555, at *7 (concluding that the plaintiff’s

failure to assert his interest in United States properties precluded his ability to raise constitutional

claims). Moreover, the plaintiff contends that he “resided . . . [in] Coral Gables, F[lorida,]” “two

of [his] minor children are U.S. citizens[,]” and “his wife was also [a U.S.] resident under a

‘temporary worker’ visa.” Am. Compl. ¶ 121.

         As noted above, determining whether a foreign national has “substantial” contacts within

the United States is a heavily fact-based inquiry, and considering the record before the Court, the

defendants’ arguments that the plaintiff should not be able to assert constitutional rights are

unpersuasive. To this point, in their motion, the defendants do not challenge the plaintiff’s

asserted property and personal presence in the United States. See generally Defs.’ Mem.

Instead, the defendants simply maintain, without any factual support, that the defendant’s

connections to the United States are not “substantial.” See id. at 23–24. That being the extent of

their retort and for the reasons advanced by the plaintiff, the Court concludes that, although the

plaintiff is not a United States citizen, he has asserted “substantial” connections to the United

States through his property interest and personal and familial presence in the United States and

therefore can assert rights provided by the Constitution. 4




4
  The defendants argue that the standard for asserting Fifth Amendment rights is different than that required to assert
Fourth Amendment rights. See Defs.’ Mem. at 30. However, the Court notes that the case heavily relied upon by
the defendants in explaining why the plaintiff cannot assert his Fifth Amendment right is actually a Fourth
Amendment case. See id. at 23; Verdugo-Urquidez, 494 U.S. at 261 (holding that the Fourth Amendment had no
application to the respondent when he was a citizen and resident of Mexico without a voluntary connection to the
United States). Nonetheless, the defendants invoke Verdugo-Urquidez for the proposition that the Fourth
Amendment does not “apply to activities of the United States directed against aliens in foreign territory or in
international waters[,]” Verdugo-Urquidez, 494 U.S. at 267. See Defs.’ Mem. at 30. Even if the Court could accept
this as the proper standard to apply in assessing the plaintiff’s ability to assert a Fourth Amendment claim, the
factual circumstances here are distinct from those in Verdugo-Urquidez. Here, the plaintiff is not asserting that the
United States unlawfully seized his properties outside of the United States; rather, he only takes issue with his
properties located in the United States and seeks to assert his Fourth Amendment rights based on the blocking of
those properties. See Pl.’s Mem. at 42.



                                                          22
   2. The Plaintiff’s Fifth Amendment Claim

       a.      Whether the Defendants Provided Adequate Notice of Prohibited Conduct

       Having concluded that the plaintiff may assert that his constitutional rights were violated,

the Court turns to the merits of the plaintiff’s Fifth Amendment claim. The plaintiff first argues

that the defendants were required to, and failed to, “provide him fair notice of conduct that would

subject him to sanctions under the Kingpin Act.” Pl.’s Mem. at 25. In response, the defendants

argue that “pre-deprivation notice is not required in the context of [the] OFAC’s sanctions

actions[.]” Defs.’ Mem. at 25.

       Fair notice is often required in the agency context, the standard for the triggering of this

requirement being that a statute may not be “impermissibly vague” and that it must “provide a

person of ordinary intelligence fair notice of what is prohibited[.]” Fed. Commc’ns Comm’n v.

Fox Television Stations, Inc., 567 U.S. 239, 253 (2012) (quoting United States v. Williams, 553

U.S. 285, 304 (2008)). However, in Calero-Toledo v. Pearson Yacht Leasing Company, the

Supreme Court explained that in some situations, a lack of advance notice does not result in a

denial of due process. See 416 U.S. 663, 678–80 (1974), superseded by statute on other grounds,

18 U.S.C. § 981 (“[F]or example, due process is not denied when postponement of notice and

hearing is necessary to protect the public from contaminated food, from bank failure, [ ] from

misbranded drugs, [ ] to aid the collection of taxes, or the war effort.” (internal citations

omitted)). The government must satisfy three requirements in order to show that it was not

required to provide notice before taking the challenged action: (1) the deprivation was

“necessary to secure an important governmental interest;” (2) there was a “special need for very

prompt action;” and (3) “the party initiating the deprivation was a governmental official

responsible for determining, under the standards[] of a narrowly drawn statute, that it was




                                                  23
necessary and justified in the particular instance.” Holy Land Found. for Relief & Dev. v.

Ashcroft, 219 F. Supp. 2d 57, 76 (D.D.C. 2002) (citing Calero-Toledo, 416 U.S. at 678–80).

       Here, the plaintiff’s argument that his simultaneous designation along with El Aissami

did not provide him with fair notice of the sanctionable conduct under the Kingpin Act

essentially requests pre-designation notice, see Pl.’s Mem. at 25–26, an argument that has

already been rejected in several similar cases in this Circuit. Specifically, under both the IEEPA

and the Kingpin Act, the OFAC “need not provide pre-deprivation notice and hearing, given the

government’s compelling interest in the immediate blocking of assets upon designation.”

Zevallos, 10 F. Supp. 3d at 127 (emphasis added) (concluding that advance notice is not required

for blocking actions under the Kingpin Act just as it is not required under the IEEPA); see also

Holy Land Found. for Relief & Dev., 219 F. Supp. 2d at 76 (determining that advance notice was

not required before a blocking action under the IEEPA because (1) “the [blocking action] was

necessary to secure an important governmental interest” (2) “there [was] a special need for very

prompt action;” and (3) “the party initiating the deprivation was a government official

responsible for determining . . . that it was necessary and justified in the particular instance”). In

fact, the D.C. Circuit has held that due process is satisfied in cases involving designation by the

OFAC by “the provision of a post-deprivation administrative remedy and the opportunity to

submit written submissions to [the] OFAC[,]” Kadi, 42 F. Supp. 3d at 29; see Holy Land Found.

for Relief & Dev., 333 F.3d at 164 (expressly rejecting the notion that pre-deprivation notice of

any kind is required in order to provide due process to designated individuals or individuals

whose property has been blocked by the OFAC). See Holy Land Found. for Relief & Dev., 333

F.3d at 164 (concluding that the defendant agency had “provided [the plaintiff] with the requisite

notice and opportunity for response necessary to satisfy due process requirements” where “[the




                                                  24
plaintiff] was given thirty-one days to respond to [its] redesignation and [ ] new evidence”

produced by the defendant). Moreover, this Court and other members of this Court have

routinely rejected the contention that a plaintiff’s procedural due process rights are violated when

pre-deprivation notice was not provided. See, e.g., Zevallos, 10 F. Supp. 3d. at 127–28; Islamic

Am. Relief Agency v. Unidentified FBI Agents, 394 F. Supp. 2d 34, 49–50 (D.D.C. 2005); Holy

Land Found. for Relief & Dev., 333 F.3d at 163–64. 5

         Here, because the OFAC “need not provide pre-deprivation notice and [a] hearing[,]”

Zevallos, 10 F. Supp. 3d at 127, , and where “the government s[ought] to further its compelling

national security and foreign policy interests while minimizing the potential for asset flight[,]”

Defs.’ Mem. at 25 (citing Zevallos, 793 F.3d at 116), the Court concludes that the OFAC did not

violate the plaintiff’s due process rights by not providing him with pre-designation notice. The

OFAC, a governmental entity that initiated the deprivation in this case, Holy Land Found. for

Relief & Dev., 219 F. Supp. 2d at 76 (requiring that “the party initiating the deprivation was a

government official responsible for determining . . . that it was necessary and justified in the

particular instance”), has articulated reasoning sufficient to show that “the [blocking action] was

necessary to secure an important governmental interest[,]” id.; see Defs.’ Mem. at 25 (stating

that, in designating the plaintiff as a specially designated narcotics trafficker, “the government

s[ought] to further its compelling national security and foreign policy interests”), and that “there

[was] a special need for very prompt action[,]” Holy Land Found. for Relief & Dev., 219 F.



5
  Important policy considerations underlie decision by the courts and the Executive Branch that pre-deprivation
notice is not required in this context. Executive Order 13,224, the direct predecessor to the IEEPA and eventually
the Kingpin Act, explicitly notes that prior notice to individuals that measures shall be taken to block assets or
designate individuals would “render th[o]se measures ineffectual” due to the “ability to transfer funds or assets
instantaneously.” Exec. Order No. 13,224, 66 Fed. Reg. 49,079 (Sept. 25, 2001); see also Zevallos, 10 F. Supp. 3d
at 128 (explaining, pursuant to the Calero-Toledo factors, that no pre-deprivation notice is required so the OFAC can
take quick action to prevent asset flight).



                                                         25
Supp. 2d at 76; see Defs.’ Mem. at 25 (citing the need to “minimiz[e] the potential for asset

flight”). Due process required nothing more.

       b.      Whether the OFAC’s Interpretation of the Kingpin Act Violated the
               Plaintiff’s Due Process Right

       The plaintiff next argues that the OFAC’s “simultaneous designation of El Aissami and

[the plaintiff] violated his due process rights under the Fifth Amendment by failing to provide

fair notice of conduct that was sanctionable under the Kingpin Act.” Pl.’s Mem. at 32. The

defendants argue in response that “both the Kingpin Act and [the] OFAC’s regulation

unambiguously set forth the relevant standard of conduct that can result in designation,” Defs.’

Mem. at 26, and that the OFAC has “provided the public consistent notice[,]” id. at 27, that it

interprets the Kingpin Act as permitting simultaneous designations. As the Court has previously

concluded, see supra Section III.A.2, the OFAC’s interpretation of the Kingpin Act’s allowance

for simultaneous designation is reasonable and therefore, the plaintiff’s designation did not

deprive him of his rights under the APA, nor under the Fifth Amendment. See id.; see also Gen.

Elec. Co. v. Envtl. Prot. Agency, 53 F.3d 1324, 1327 (D.C. Cir. 1995) (considering the EPA’s

interpretation of its regulation in the context of both the APA and the Constitution to determine

whether the regulated class had fair notice of the interpretation). Furthermore, courts “accord an

agency’s interpretation of its own regulations a ‘high level of deference,’ accepting it ‘unless it is

plainly wrong.’” See Gen. Elec. Co., 53 F.3d at 1327 (quoting Gen. Carbon Co. v. Occupational

Safety & Health Review Comm’n, 860 F.2d 479, 483 (D.C. Cir. 1988)); supra Section III.A.2.

       The plaintiff argues that there was no “conduct made sanctionable” at the time of the

plaintiff’s designation because El Aissami had not been designated at that time. See Pl.’s Mem.

at 26. In other words, the plaintiff contends that he had not “provid[ed] material assistance” to a

designated person because El Aissami had not previously been so designated. See id; 21 U.S.C.



                                                 26
§ 1904(b)(2). However, as stated above, the Court accepts the agency’s interpretation––that

simultaneous designations statutorily permissible. See supra Section III.A.2. Not only is it a

reasonable interpretation based upon the plain language of the statute, see 21 U.S.C. § 1904(b),

but it also comports with the policy reasons underlying the adoption of the Kingpin Act and its

predecessor, see Defs.’ Opp’n at 24. Namely, concerns about concealment, dispossession, and

asset flight lend themselves to a reading of the Kingpin Act free of temporal constraints. See id.

at 24–25 (stating that any potential requirement to “notify[] the kingpin that the agency viewed

his conduct as sanctionable under the statute” prior to designation of an individual who provided

material assistance to the kingpin “would undoubtedly lead to asset flight, and would defeat the

central purpose of the statute, namely dismantling drug trafficking operations through

coordinated actions against the kingpin and his supporters and frontmen”).

       The plaintiff further argues that the defendant’s interpretation of the Kingpin Act

deprives him of fair notice by not providing “adequate notice of the substance of the [law].”

Pl.’s Mem. at 30 (quoting Howmet Corp. v. Envtl. Prot. Agency, 614 F.3d 544, 553 (D.C. Cir.

2010)). An agency has provided parties potentially subject to designation fair notice of the

agency’s interpretation of a regulation “[i]f, by reviewing the regulations and other public

statements issued by the agency, a regulated party acting in good faith would be able to identify,

with ascertainable certainty,” the conduct required of it. Gen. Elec. Co., 53 F.3d at 1329

(internal quotation marks omitted). And, the OFAC has satisfied its notice obligation here based

on its “public statements” and other interactions with the public prior to the plaintiff’s

designation. See, e.g., 81 Fed. Reg. 68,500 (Oct. 4, 2016) (providing notice that the OFAC

designated six individuals and six entities simultaneously).




                                                 27
       Indeed, the Executive Branch has made clear that it can and will designate multiple

specially designated nationals simultaneously. See, e.g., Exec. Order No. 13,224, 66 Fed. Reg.

49,079 (Sept. 25, 2001). Since the first designation under the Kingpin Act, the OFAC has

continuously provided notice to the public that it may exercise simultaneous designation. See

Letter to Congressional Leaders Reporting on Sanctions Under the Foreign Narcotics Kingpin

Designation Act from President William J. Clinton (June 1, 2000) (on file with the United States

Government Publishing Office) (designating twelve individuals pursuant to the Kingpin Act in

one order); see also supra Section III.A.2. Not only have members of this Court routinely upheld

simultaneous designations, see, e.g., Kadi, 42 F. Supp. 3d at 20; Fares v. Smith, 249 F. Supp. 3d

115, 119 (D.D.C. 2017), but the OFAC also has consistently published its designation decisions

online and in the Federal Register, thereby providing readily available public access to the

OFAC prior designations of multiple people and/or entities in one action. See, e.g., 81 Fed. Reg.

68,500 (Oct. 4, 2016) (providing notice that the OFAC designated six individuals and six entities

simultaneously); Specially Designated Nationals And Blocked Persons List (SDN) Human

Readable Lists, United States Department of the Treasury (last updated Oct. 26, 2022),

https://home.treasury.gov/policy-issues/financial-sanctions/specially-designated-nationals-and-

blocked-persons-list-sdn-human-readable-lists. The plaintiff needed to only conduct a search of

the Treasury Department’s website or the Federal Register to view the OFAC’s “public

statements” indicating the frequency with which simultaneous designations occur, thereby

putting the plaintiff on notice of the possibility that, based on years of consistent action by the

OFAC, he could be simultaneously designated with El Aissami for materially assisting El

Aissami. See Gen. Elec. Co., 53 F.3d at 1329 (“If, by reviewing the regulations and other public

statements issued by the agency, a regulated party acting in good faith would be able to identify,




                                                  28
with ‘ascertainable certainty,’ the standards with which the agency expects parties to conform,

then the agency has fairly notified a petitioner of the agency’s interpretation.”). Accordingly, the

Court concludes that the defendants provided adequate notice of sanctionable conduct under the

Kingpin Act and of its interpretation that the Act permits simultaneous designations, and

therefore, the plaintiff’s Fifth Amendment rights were not violated for these reasons.

       c.      Whether the Defendants Provided Adequate Notice of the Reasons for its
               Decision

       The plaintiff next contends that the OFAC “fail[ed] to provide him with adequate notice

of the reasons for his designation under the Kingpin Act[,]” in violation of the Fifth Amendment.

See Pl.’s Mem. at 34. The plaintiff argues that the OFAC provided unsatisfactory evidence when

the plaintiff, per Kingpin Act procedures, requested the record and evidence that the OFAC

relied on in making its designation decision. See id. at 34–37. The defendants argue that by

providing the plaintiff with “the redacted administrative record, press release, press chart,

Federal Register notice, and unclassified and non-privileged summaries of otherwise protected

information,” the OFAC “has provided [the p]laintiff with sufficient notice of the agency’s fact

findings underlying its designation decision.” Defs.’ Mem. at 40.

       Regarding a plaintiff’s procedural opportunities for post-designation redress and

standards of notice that comport with due process, “notice and a meaningful opportunity to be

heard are satisfied by providing a post-deprivation administrative remedy and the opportunity to

submit written submissions to [the] OFAC, even where . . . the initial designation provided no

notice or opportunity to be heard.” Kadi, 42 F. Supp. 3d at 29. A plaintiff is afforded sufficient

post-designation due process when the plaintiff receives “unclassified evidence on which [the

OFAC] relied to designate him” and the plaintiff is able to “contest[] his designation by filing [ ]

delisting requests.” Zevallos v. Obama, 793 F.3d 106, 117 (D.C. Cir. 2015). Moreover, as stated



                                                 29
above, when considering the evidence that the OFAC provided to a plaintiff regarding his

designation, courts consider this evidence as a whole, rather than reviewing the sufficiency of

individual pieces of evidence. Kadi, 42 F. Supp. 3d. at 17, 23 (noting that the Court makes its

findings regarding designation procedures by viewing all the evidence as a whole). Furthermore,

the OFAC may rely on a broad range of evidence to support its designation decisions. See Holy

Land Found. for Relief & Dev., 333 F.3d at 162 (“[I]t is clear that the government may decide to

designate a[ person or] entity based on a broad range of evidence, including intelligence data and

hearsay declarations.”).

       Here, pursuant to the plaintiff’s request, the OFAC provided the plaintiff with the

redacted administrative record upon which the OFAC relied in designating the plaintiff, as well

as the press release, and multiple unclassified summaries of the classified information from the

redacted record. See Am. Compl. ¶¶ 28–32, 74–75; Defs.’ Mem. at 8. Viewed as a whole, the

Court concludes, for the following reasons, that the evidence disclosed to the plaintiff regarding

the circumstances of his designation were sufficient and did not deprive him of fair notice or a

meaningful opportunity to be heard.

       First, the OFAC published a notice of the designation in the Federal Register, Defs.’

Mem. at 40, which constitutes “more than ample” notice of agency action. Lyng v. Payne, 476

U.S. 926, 942 (1986); 44 U.S.C. § 1507 (stating that publication in the Federal Register is

“sufficient to give notice of the contents of the document to a person subject to or affected by

it”). Moreover, the OFAC publishes press releases on its website informing the public of

designations and did so here regarding the plaintiff’s designation. See Treasury Sanctions

Prominent Venezuelan Drug Trafficker Tareck El Aissami and His Primary Frontman Samark

Lopez Bello, Press Releases, U.S. Department of the Treasury (February 13, 2017),




                                                30
https://home.treasury.gov/news/press-releases/as0005; Defs.’ Mem. at 40. And press releases

have also been considered “sufficiently detailed” summaries to satisfy the notice standard when

they adequately explain the OFAC’s reasons to designate a plaintiff, Bazzi, 468 F. Supp. 3d at

78, which is the case here, see Treasury Sanctions Prominent Venezuelan Drug Trafficker

Tareck El Aissami and His Primary Frontman Samark Lopez Bello, Press Releases, U.S.

Department of the Treasury (February 13, 2017), https://home.treasury.gov/news/press-

releases/as0005

       Next, the OFAC provided the plaintiff with unclassified summaries of the information

that was classified in the redacted administrative record. See Am. Compl. ¶¶ 27–30; Defs.’

Mem. at 8. Other members of this Court have determined that one means of adequate post-

deprivation notice is for the OFAC to provide a plaintiff with an unclassified summary of the

record or to disclose unclassified portions of the record. See Zevallos, 10 F. Supp. 3d at 129; see

also Fares, 249 F. Supp. 3d at 123 (“[D]ue process requires the disclosure of only the

unclassified portions of the administrative record, and consequently, [the] plaintiff’s contention

that due process prevents its designation based upon classified information to which it has not

had access is of no avail.” (internal quotation marks omitted)). Although unredacted portions of

a classified administrative record made available to the plaintiff alone may not be sufficient to

provide fair notice to the plaintiff of the reasons for his designation, unredacted portions of the

administrative record paired with unclassified summaries can be sufficient to give the plaintiff

meaningful information about his designation. See Fares, 249 F. Supp. 3d at 128 (determining

that the “redacted administrative record” combined with “additional information by means of

two unredacted summaries of otherwise privileged information” provided to the plaintiff with

sufficient notice that the OFAC viewed the plaintiff as a principal member of a large money




                                                 31
laundering organization (internal quotation marks omitted)). Here, while the heavily redacted

administrative record alone might not have been sufficient for the plaintiff to understand why the

OFAC had designated him, the unclassified summaries included information that indicated the

OFAC’s knowledge that the plaintiff acted as a “business representative, money manager, and

money launderer for El Aissami.” Defs.’ Mem. at 41 (internal quotation marks omitted).

Recognizing that the Court’s review is deferential to the OFAC based on the national security

and foreign policy interests involved, see Zarmach Oil Servs., Inc., 750 F. Supp. 2d at 155, the

Court concludes that the combination of the redacted record, press release, and unclassified

summaries provided the plaintiff with adequate notice of the reasons why the OFAC considers

him as “materially assisting” or “providing . . . support to” El Aissami in his narcotics trafficking

and money laundering conduct, and consequently, the reasons that the OFAC designated the

plaintiff. Fares, 249 F. Supp. 3d at 127; see 21 U.S.C. § 1904(b)(2); Defs.’ Mem. at 40.

Therefore, viewing the evidence as a whole, the Court concludes that the disclosures provided to

the plaintiff provided him sufficient notice for him to comprehend the basis for and meaningfully

challenge his designation and therefore the plaintiff’s due process rights were not violated.

       For all of the foregoing reasons, the Court grants the defendants’ motion to dismiss all of

the plaintiff’s Fifth Amendment claims.

   3. The Plaintiff’s Fourth Amendment Claim

       The Court next turns to the plaintiff’s Fourth Amendment claim. The plaintiff argues that

the OFAC’s blocking of his United States property “effect[uated] a seizure of [the p]laintiff’s

property” in violation of the Fourth Amendment. Pl.’s Mem. at 41. On the other hand, the

defendants argue that the plaintiff cannot establish that the OFAC’s blocking of his property

“constitute[d] an unlawful seizure of [the plaintiff’s] U.S. properties.” Defs.’ Mem. at 32.




                                                 32
Further, the defendants argue that even if the blocking did constitute a seizure, it was reasonable.

See id. at 35.

        The Fourth Amendment protects against “unreasonable searches and seizures[.]” U.S.

Const. amend. IV. A “seizure” of property occurs when there has been “some meaningful

interference with an individual’s possessory interests in that property.” United States v. Karo,

468 U.S. 705, 712 (1984) (internal quotation marks omitted). However, the IEEPA and the

Kingpin Act plainly grant the government authority to issue blocking actions against designated

persons’ property interests, and other members of this Court have refused many times to consider

such blocking actions as “seizures.” See, e.g., Holy Land Found. for Relief & Dev., 219 F.

Supp. 2d at 78–79 (“The government plainly had the authority to issue the blocking order . . . .

Further, the case law is clear that a blocking of this nature does not constitute a seizure.”);

Zarmach Oil Servs., Inc., 750 F. Supp. 2d at 160 (same).

        While the plaintiff is correct that courts in this Circuit have been reluctant to conclusively

say that blocking actions can never constitute seizures, see Pl.’s Mem. at 43 (“[T]he D.C. Circuit

has remained agnostic over whether an OFAC blocking constitutes a ‘seizure’ within the

meaning of the Fourth Amendment.”); see also Kadi, 42 F. Supp. 3d at 37 (“This Court, as well,

has expressed some reluctance to find that, categorically, blocking orders could never be

‘seizures’ under the Fourth Amendment.”), the factual circumstances here mirror similar cases in

which this Court and other members of this Court have found the Fourth Amendment

inapplicable. See, e.g., Holy Land Found. for Relief & Dev., 219 F. Supp. 2d at 78–79

(concluding that physical “entry into [the plaintiff’s] offices, search of its property, and seizure

of its documents and office equipment” violated the plaintiff’s Fourth Amendment rights, but

freezing the plaintiff’s assets did not). Here, pursuant to its statutory authority, the OFAC




                                                  33
blocked access to the plaintiff’s properties and interests in property located in the United States,

see Am. Compl. ¶¶ 23–26, an action comparable to “the freezing of [ ] accounts[,]” Holy Land

Found. for Relief & Dev., 219 F. Supp. 2d at 79, which was deemed “not a seizure entitled to

Fourth Amendment protection[,]” id. “However, the Court need not resolve the issue [of

whether what happened in this case constituted a seizure], nor need decide as a general matter

whether blocking orders categorically fall within one of the enumerated exceptions to the Fourth

Amendment warrant requirement.” Kadi, 42 F. Supp. 3d at 37. Even if the blocking at issue

here were considered to constitute a seizure, “having already concluded above that OFAC’s

[designation] decision . . . was supported by substantial evidence, it follows that the blocking

order was not issued unreasonably or without probable cause.” Kadi, 42 F. Supp. 3d at 37; see

supra Section III.A. Where, as in this case, “[t]he [g]overnment plainly had the authority to issue

the blocking order pursuant to the IEEPA and the Executive Orders and the Court has

determined that its actions were not arbitrary and capricious[,]” “OFAC’s blocking of . . . assets

does not create a cognizable claim under the Fourth Amendment.” Islamic Am. Relief Agency

v. Unidentified FBI Agents, 394 F. Supp. 2d at 48. Accordingly, for the foregoing reasons, the

Court concludes that the plaintiff’s Fourth Amendment rights were not violated and will

therefore grant the defendants’ motion to dismiss as to the plaintiff’s Fourth Amendment claim.

                                      IV.    CONCLUSION

       For the foregoing reasons, the Court concludes that it must grant in part and deny in part

the defendants’ motion and deny as moot the plaintiff’s cross-motion. The defendants’ motion is

granted to the extent that it seeks dismissal pursuant to Rule 12(b)(6) and denied in all other

respects.




                                                 34
           SO ORDERED this 21st day of December, 2022. 6


                                                                     REGGIE B. WALTON
                                                                     United States District Judge




6
    The Court will contemporaneously issue an Order consistent with this Memorandum Opinion.



                                                       35